DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 17 August 2022 containing amendments to the claims and remarks.
Claims 1-9 are pending.
The previous rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim.
Claims 1-10 are allowed.
An Examiner’s amendment is entered with respect to claim 9.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the CLAIMS,
Amend claim 9 as follows:
	9.	A nano-composite antibacterial material prepared with the preparation method according to 

Allowable Subject Matter
Claims 1-10 are allowed for the reasons indicated in the previous Office Action mailed 25 May 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771